Filed 11/18/22 P. v. Christon CA2/2
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



THE PEOPLE,                                                  B301998 (Consolidated with
                                                             B306635)
         Plaintiff and Respondent,
                                                             (Los Angeles County
         v.                                                  Super. Ct. No. BA310312)

MAKEITHA KEITH                                                OPINION ON REMAND
CHRISTON,

         Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Lisa B. Lench, Judge, and petition for writ of
habeas corpus. Reversed and remanded.

     Nancy L. Tetreault, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra and Rob Bonta, Attorneys General, Lance
E. Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Idan Ivri, Allison H. Chung,
and Charles S. Lee, Deputy Attorneys General, for Plaintiff and
Respondent.
                               ******
      Makeitha Keith Christon (defendant) appeals the trial
court’s denial of his petition for relief under Penal Code1 section
1172.6 (former section 1170.95).2 We previously affirmed the
court’s order in an unpublished opinion, People v. Christon (Jan.
28, 2021, B301998), concluding that the record established
defendant was ineligible for resentencing as a matter of law
based on the true finding on the special circumstance allegation
by the jury at trial. Upon review, the California Supreme Court
transferred this case back to us to reconsider in light of People
v. Strong (2022) 13 Cal.5th 698 (Strong). We now reverse the
court’s order and remand the matter for the court to conduct an
evidentiary hearing under section 1172.6.




1     All further statutory references are to the Penal Code
unless otherwise indicated.

2     Effective June 30, 2022, section 1170.95 was renumbered
section 1172.6, with no change in text (Stats. 2022, ch. 58, § 10).
      For the sake of simplicity, we will refer to the section by its
new numbering only.




                                  2
         FACTS AND PROCEDURAL BACKGROUND
I.    Facts3
      A.    The underlying crimes
      In September 2005, defendant noticed that a group of 20
men were playing a game of dice in a residential driveway and
saw anywhere from $400 to $2,000 in the “pot.” He walked up,
asked if any of the players were “strapped” (that is, armed with a
firearm), and the homeowner responded that no one had guns.
Defendant walked away, and went to find someone else to help
him “hit up the dice game.” Davionne McDowell (McDowell)
agreed. Defendant gave McDowell a gun and a plastic bag to
carry away the money. While defendant was parked around the
corner, McDowell approached the game, pulled out his gun, and
demanded that the players “give up the cheese.” When several of
them ran, McDowell sprayed bullets at the fleeing men, three of
whom were hit by bullets. One of the three—the homeowner—
died from his wounds. McDowell ran back to defendant’s car, and
defendant drove him away. Defendant was a member of the Bloc
Crips street gang.
      B.    Prosecution, conviction and appeal
      The People charged defendant with (1) the murder of the
homeowner (§ 187, subd. (a)), (2) three counts of attempted
premeditated murder, one for each of the men in the line of fire
(§§ 187, subd. (a), 664), and (3) four counts of attempted second
degree robbery (§§ 211, 664). The People alleged that the murder
was a special circumstance murder—namely, that it was
committed in the course of a robbery (§ 190.2, subd. (a)(17)),


3      We draw these facts from our prior, unpublished appellate
opinion affirming defendant’s conviction. (People v. Christon
(Oct. 4, 2013, B238761).)




                                3
which could be found true only if defendant was a major
participant in the robbery and acted with reckless indifference to
human life. The People further alleged that all of the crimes
were committed for the benefit of, and in association with, a
criminal street gang (§ 186.22, subds. (b)(1)(A) & (b)(4)), and that
a principal had discharged a firearm causing great bodily injury
or death (§ 12022.53, subd. (b)-(e)).
       A jury convicted defendant of the above-charged counts and
found true all of the allegations.
       The trial court sentenced defendant to prison for life
without the possibility of parole (for the murder) plus 25 years
(for the firearm enhancement), and three consecutive life terms
(for each of the attempted murders) plus 25 years (for the firearm
enhancements); each sentence was consecutive to the others. The
court imposed three-year prison sentences for each of the second
degree robbery charges but stayed the sentences under section
654.
       Defendant appealed the judgment and we affirmed in an
unpublished opinion.
II.    Procedural Background
       On January 23, 2019, defendant filed a petition seeking
resentencing under section 1170.95, ultimately for his murder
conviction and for the three attempted murder convictions. The
court appointed counsel for defendant, and ordered the parties to
submit further briefing. Following a hearing, the trial court
denied defendant’s petition because (1) he did not “establish a
prima facie case for relief” under section 1172.6 because one of
the elements of that prima facie case—namely, that he could not
be convicted of first degree murder under the amended murder
statute—was foreclosed by “the jury’s finding that he was a major




                                 4
participant who acted with reckless disregard for human life,”
and (2) section 1172.6 does not provide relief for attempted
murder convictions.
       As noted above, we affirmed,4 but our Supreme Court
vacated our prior opinion and has remanded the matter for us to
reconsider in light of Strong.
                           DISCUSSION
       Defendant argues that the trial court erred in denying
his section 1172.6 petition on the ground that the jury’s prior
special circumstance finding rendered him ineligible for relief
under section 1172.6. Because this argument turns on questions
of statutory construction and the application of law to undisputed
facts, our review is de novo. (People v. Blackburn (2015) 61
Cal.4th 1113, 1123; Martinez v. Brownco Construction Co. (2013)
56 Cal.4th 1014, 1018.)
       Section 1172.6 authorizes a defendant “convicted of felony
murder or murder under the natural and probable consequences
doctrine” to vacate his murder conviction if, as a threshold
matter, he makes a “prima facie showing” of entitlement to relief.
(§ 1172.6, subds. (a) & (c).) This, in turn, requires a showing
that, among other things, he “could not presently be convicted of
murder” under the amendments to the murder statutes that
became effective on January 1, 2019. (Id., subd. (a)(3).) These

4     Defendant filed a petition for a writ of habeas corpus
concurrently with his appeal, in which he raised a challenge to
the jury’s special circumstance finding based on People v. Banks
(2015) 61 Cal.4th 788 (Banks) and People v. Clark (2016) 63
Cal.4th 522 (Clark). (See In re MAKEITHA CHRISTON on
Habeas Corpus, B306635 [petition].) Because he did not file such
a petition with the trial court, we denied his habeas petition
without prejudice to refiling before the trial court.




                                5
statutes, even as amended, still authorize a murder conviction
based on murder committed by someone else in the course of a
jointly committed felony as long as the defendant “was a major
participant in the underlying felony and acted with reckless
indifference to human life.” (§ 189, subd. (e)(3).)
       In Strong, supra, 13 Cal.5th 698, our Supreme Court
confronted the same basic facts present in this case. There, as
here, the defendant’s jury found true the special circumstance
that he was a “major participant” who acted with “reckless
indifference” to human life. There, as here, the jury’s finding was
made prior to the issuance of Banks, supra, 61 Cal.4th 788
and Clark, supra, 63 Cal.4th 522. There, as here, the defendant
was seeking relief under section 1172.6 and the trial court had
summarily denied him that relief on the ground that jury’s pre-
Banks and pre-Clark finding was binding. Strong held that this
was wrong. Strong reasoned that Banks and Clark “substantially
clarified”—and narrowed—the meaning of the terms “major
participant” and “reckless indifference.” (Strong, at p. 721.) As a
result, Strong concluded, “[f]indings issued by a jury before
Banks and Clark” are not preclusive and, more to the point “do
not preclude a defendant from making out a prima facie case for
relief.” (Id. at pp. 710, 716-717.) Strong went on to hold that it
was inappropriate for any court—trial or appellate—to evaluate
whether substantial evidence supports the jury’s pre-Banks and
pre-Clark finding if that evidence is viewed through the
narrowed Banks and Clark prisms. (Id. at pp. 719-720.) In
sum, Strong held that a pre-Banks and pre-Clark special
circumstance finding does not warrant summary denial of
a section 1172.6 petition; instead, the matter must proceed to an
evidentiary hearing. (Id. at p. 720.)




                                6
       Strong disposes of the felony-murder portion of this appeal.
Defendant’s special circumstance finding was made prior
to Banks and Clark, and thus cannot provide the basis for the
summary denial of his petition. We also reverse as to the
attempted murder convictions. Since this court’s earlier decision,
the Governor signed into law Senate Bill No. 775 (2021-2022 Reg.
Sess.). Effective January 1, 2022, Senate Bill No. 775 amended
section 1172.6 to include individuals like defendant convicted of
attempted murder under the natural and probable consequences
doctrine. (Stats. 2021, ch.551, § 2.) Defendant is therefore
entitled to an evidentiary hearing on the murder and attempted
murder convictions.
       In supplemental briefing on remand from Strong,
defendant expands the scope of his appeal by arguing that he is
also entitled to have the firearm enhancement and gang
enhancement portions of his sentence vacated. These arguments
are premature. Although Senate Bill No. 620 (2017-2018 Reg.
Sess., Stats. 2017, ch. 682, § 2, eff. Jan. 1, 2018) grants trial
courts a newfound discretion to strike firearm enhancements,
and although Assembly Bill No. 333 (2021-2022 Reg. Sess., Stats.
2021, ch. 699, § 3, eff. Jan 1, 2022) adds new requirements to the
gang enhancement, neither of these changes applies retroactively
to final convictions. (People v. Hernandez (2019) 34 Cal.App.5th
323, 326 [Senate Bill No. 620 inapplicable to final convictions]; cf.
People v. Ramos (2022) 77 Cal.App.5th 1116, 1127 [Assembly Bill
No. 333 applies to nonfinal convictions].) At this moment in time,
defendant’s convictions are final convictions. Under our Supreme
Court’s recent decision in People v. Padilla (2022) 13 Cal.5th 152,
158, a court order vacating a final conviction renders it
“nonfinal,” such that changes in the law applicable to nonfinal




                                 7
convictions may be applied to any retrial and resentencing. All
we have at this point in time in this case, however, is the
pendency of a section 1172.6 petition that, in light of Strong,
warrants an evidentiary hearing. Unless and until the trial court
vacates one or more of defendant’s convictions under section
1172.6 after the evidentiary hearing, those convictions are final
and the changes in the law he cites are unavailable to him.
                          DISPOSITION
      The court’s order denying defendant’s petition for
resentencing is reversed, and the matter is remanded for the
court to conduct an evidentiary hearing regarding the murder
and attempted murder convictions under section 1172.6.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                    ______________________, J.
                                    HOFFSTADT

We concur:



_________________________, Acting P. J.
ASHMANN-GERST



_________________________, J.
CHAVEZ




                                8